Case 9:20-cv-80148-AHS Document 49 Entered on FLSD Docket 07/13/2020 Page 1 of 14



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                            Case No.: 20-cv-80148-SINGHAL

  MEASURED WEALTH PRIVATE CLIENT
  GROUP, LLC, a New Hampshire limited
  liability company,

        Plaintiff,

  v.

  LEE ANNE FOSTER, an individual, RICHARD
  KESNER, an individual, STOEVER, GLASS &
  CO., INC., a New York corporation, and
  STOEVER GLASS WEALTH MANAGEMENT,
  INC., a New York corporation,

       Defendants.
  ________________________________________/

                                        ORDER

        THIS CAUSE is before the Court on Defendants’ Motion to Dismiss Plaintiff’s

  Amended Complaint (“Motion”) (DE [28]).1 Plaintiff Measured Wealth Private Client

  Group, LLC (“Measured Wealth”) is a registered wealth management and investment

  advisor. Defendants are two former employees of Measured Wealth (Lee Anne Foster

  and Richard Kesner) and Stoever, Glass & Co, Inc. (“SGC”) and Stoever Glass Wealth

  Management, Inc. (“SGWM”) (all collectively, “Defendants”). SGC and SGWM are “sister

  companies” who share resources and hold one another’s records and information as part




  1
   The Court has reviewed the Motion and the briefing both in opposition and in support.
  The Court would like to take this brief opportunity to commend counsel from both sides
  on their well-written and well-articulated briefs. Each side presented a compelling
  argument and the Court thoroughly enjoyed reading all submitted memoranda.
Case 9:20-cv-80148-AHS Document 49 Entered on FLSD Docket 07/13/2020 Page 2 of 14



  of the “Stoever Glass family of companies.”2 Am. Compl. ¶ 5 (DE [24]). Kesner was

  employed by Measured Wealth from mid-2014 through June 30, 2019; Foster, likewise,

  from mid-2014 through July 8, 2019. Id. ¶¶ 8–9, 31, 50. Each voluntarily resigned their

  positions at Measured Wealth on the respective dates and joined SGC or SGWM, direct

  competitors of Measured Wealth. Id. ¶¶ 36, 55, 62–63.

        While employed by Measured Wealth, Foster and Kesner had access to

  confidential, non-public information about clients, such as names, contact information,

  investment holdings, and other financial information.     Id. ¶¶ 11–14, 26, 44.     This

  information was valuable, confidential, and not generally known or readily ascertainable

  by the public or Measured Wealth’s competitors. Id.

        Forming the basis for this suit, Measured Wealth alleges that, prior to leaving,

  Foster and Kesner each individually schemed to acquire and misappropriate Measured

  Wealth’s confidential client information and to use that information to induce clients to

  bring their business to SGC or SGWM. Id. ¶¶ 23, 42. Shortly after resigning, Foster and

  Kesner joined SGWM where they “used Measured Wealth’s trade secrets that [they]

  acquired both during and after [their] employment with Measured Wealth to unfairly

  compete with Measured Wealth.” Id. ¶ 37.

        In the Amended Complaint (DE [24]), Measured Wealth brings thirteen counts

  against Foster, Kesner, and SGC and SGWM. Its primary claims arise under the theory

  of misappropriation of trade secrets—that is, claims under the federal Defend Trade

  Secrets Act (“DTSA”) and Florida’s Uniform Trade Secrets Act (“FUTSA”). Measured



  2
   There is a strong disagreement among Measured Wealth and Defendants regarding the
  corporate formalities of SGC and SGWM. At this point—on a motion to dismiss—the
  Court assumes the allegations pled in the Amended Complaint are true.


                                             2
Case 9:20-cv-80148-AHS Document 49 Entered on FLSD Docket 07/13/2020 Page 3 of 14



  Wealth also brings garden-variety counts like breach of the duty of loyalty, tortious

  interference with a business relationship, and violations of Florida’s Deceptive and Unfair

  Trade Practices Act (“FDUTPA”). The thirteen counts are as follows:

         I     DTSA (against Foster)
        II     DTSA (against Kesner)
       III     DTSA (against SGC and SGWM)
       IV      FUTSA (against Foster)
        V      FUTSA (against Kesner)
       VI      FUTSA (against SGC and SGWM)
       VII     Breach of Duty of Loyalty (against Foster)
       VIII    Breach of Duty of Loyalty (against Kesner)
       IX      Tortious Interference with a Business Relationship (against Foster)
        X      Tortious Interference with a Business Relationship (against Kesner)
       XI      Tortious Interference with a Business Relationship (against SGC and SGWM)
       XII     FDUTPA (against Foster)
       XIII    FDUTPA (against Kesner)

  Defendants have moved to dismiss based on the reasons explained below. The Court

  has considered the arguments and this order follows.

  I.          LEGAL STANDARD ON A MOTION TO DISMISS

              “‘When evaluating a motion to dismiss under Rule 12(b)(6), the question is whether

  the complaint contain[s] sufficient factual matter, accepted as true, to state a claim to relief

  that is plausible on its face.’” Worthy v. City of Phenix City, 930 F.3d 1206, 1217 (11th

  Cir. 2019) (alteration in original) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)); see

  also Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). “A claim has facial plausibility

  when the plaintiff pleads factual content that allows the court to draw the reasonable

  inference that the defendant is liable for the misconduct alleged.” Worthy, 930 F.3d at

  1217. The Court is guided by the well-known principle that, on a motion to dismiss for

  failure to state a claim, the Court assumes all well-pled allegations in the Complaint are




                                                  3
Case 9:20-cv-80148-AHS Document 49 Entered on FLSD Docket 07/13/2020 Page 4 of 14



  true and views them in the light most favorable to the plaintiff. Jackson v. Okaloosa Cty.,

  21 F.3d 1531, 1534 (11th Cir. 1994).

  II.   DISCUSSION

        Defendants argue the Amended Complaint must be dismissed for three reasons.

  First, as to SGC and SGWM, they contend the Amended Complaint is an impermissible

  shotgun pleading, violative of Federal Rules of Civil Procedure 8(a) and 10(b). Second,

  they argue that Measured Wealth fails to state claims under both DTSA and FUTSA

  because the allegations in the Amended Complaint do not demonstrate or support a

  reasonable inference that Measured Wealth took the required reasonable steps to

  safeguard the confidential information at issue. Finally, Defendants move to dismiss all

  of Measured Wealth’s other claims, arguing FUTSA preempts them. Each argument will

  be discussed in turn.

        A.     SHOTGUN PLEADING

        Federal Rule of Civil Procedure 8(a)(2) requires a complaint to include “a short and

  plain statement of the claim showing that the pleader is entitled to relief.” Federal Rule

  of Civil Procedure 10(b) states, “[i]f doing so would promote clarity, each claim founded

  on a separate transaction or occurrence—and each defense other than a denial—must

  be stated in a separate count or defense.” “Complaints that violate either Rule 8(a)(2) or

  Rule 10(b), or both, are often disparagingly referred to as ‘shotgun pleadings.’” Weiland

  v. Palm Beach Cty. Sheriff's Office, 792 F.3d 1313, 1320 (11th Cir. 2015). “The most

  common type [of shotgun pleading]—by a long shot—is a complaint containing multiple

  counts where each count adopts the allegations of all preceding counts, causing each




                                              4
Case 9:20-cv-80148-AHS Document 49 Entered on FLSD Docket 07/13/2020 Page 5 of 14



  successive count to carry all that came before and the last count to be a combination of

  the entire complaint.” Id. at 1321.

         Defendants insist the Amended Complaint is a shotgun pleading because it raises

  allegations against both SGC and SGWM with no regard for their corporate formalities.

  They refer to paragraph 38 of the Amended Complaint and argue that, because each of

  the succeeding paragraphs, including the individual counts, combines SGC and SGWM

  into one entity and makes no attempt to parse the actions attributable to each respective

  entity, the Amended Complaint impermissibly commingles allegations. While this gripe is

  actually true, it does not implicate Rules 8(a) or 10(b).

         What Defendants take issue with is not a “shotgun pleading.” The Complaint does

  not violate the most basic rule for a shotgun pleading: None of the counts incorporates

  the allegations from the preceding counts. See Weiland, 792 F.3d at 1320; see also ATP

  Sci. Proprietary, Ltd. v. Bacarella, 2020 WL 3868701, at *3 (S.D. Fla. July 9, 2020). In

  fact, the Court finds the Amended Complaint meticulously pled, properly parsing the

  relevant and applicable factual allegations to each count. For instance, Count I, which

  begins at paragraph 67, incorporates and realleges only paragraphs 1 through 41. Count

  II, in turn, which begins at paragraph 76, incorporates and realleges only paragraphs 1

  through 21, and 42 through 57. Every count pled in the Amended Complaint follows suit.

  And every count pled in the Amended Complaint incorporates only those allegations that

  give rise to that particular count.

         Rather, what Defendants take issue with is Measured Wealth’s obvious refusal to

  discriminate between SGC and SGWM for pleading purposes. But it does not need to do

  so. In each of the three counts where SGC and SGWM are named defendants, Measured




                                                5
Case 9:20-cv-80148-AHS Document 49 Entered on FLSD Docket 07/13/2020 Page 6 of 14



  Wealth specifically alleges that SGC and SGWM acted in concert and their actions were

  indistinguishable. Specifically, Measured Wealth alleges that SGC and SGWM engaged

  in the same conduct because SGC and SGWM have themselves failed to distinguish

  which entity is performing its conduct through its actions. See, e.g., Am. Compl. ¶ 5

  (“SGC and SGWM share resources and hold each other’s records and information as part

  of the Stoever Glass family of companies.”); id. ¶ 7 (“[B]oth businesses operate out of the

  same location at 225 NE Mizner Blvd., Suite 250, Boca Raton, Florida and only SGC is

  registered to do business in Florida. . . . [M]any employees of Stoever Glass are

  simultaneously employed by both SGC and SGWM. These employees will simultaneously

  provide both investment advice as wealth management advisors as well as brokerage

  services by selling securities to those same clients . . . .”). These are all well-pled

  allegations that, for purposes of a motion to dismiss, the Court assumes are true. In

  essence, Defendants ask the Court to resolve factual matters about the corporate

  formalities and workings of SGC and SGWM on a motion to dismiss. The Court declines

  to do so.

         B.     CLAIMS FOR MISAPPROPRIATION OF TRADE SECRETS

         Counts I through VI are claims for misappropriation of trade secrets under both

  federal and state law. These counts form the real underlying crux of Measured Wealth’s

  claims against Defendants. Under the federal DTSA, a plaintiff must show the following

  to make out a prima facie case: “that it (i) possessed information of independent economic

  value that (a) was lawfully owned by the plaintiff and (b) for which the plaintiff took

  reasonable measures to keep secret, and (ii) the defendant used and/or disclosed that

  information, despite (iii) a duty to maintain its secrecy.” Sentry Data Sys., Inc. v. CVS




                                              6
Case 9:20-cv-80148-AHS Document 49 Entered on FLSD Docket 07/13/2020 Page 7 of 14



  Health, 361 F. Supp. 3d 1279, 1293 (S.D. Fla. 2018). The DTSA defines a “trade secret”

  as

         all forms and types of financial, business, scientific, technical, economic, or
         engineering information, including patterns, plans, compilations, program
         devices, formulas, designs, prototypes, methods, techniques, processes,
         procedures, programs, or codes, whether tangible or intangible, and
         whether or how stored, compiled, or memorialized physically, electronically,
         graphically, photographically, or in writing if--
                 (A) the owner thereof has taken reasonable measures to keep such
         information secret; and
                 (B) the information derives independent economic value, actual or
         potential, from not being generally known to, and not being readily
         ascertainable through proper means by, another person who can obtain
         economic value from the disclosure or use of the information;

  18 U.S.C. § 1839(3).

         Similarly, under Florida law, FUTSA provides a cause of action for the

  misappropriation of trade secrets, as well. See Fla. Stat. §§ 688.001–.009. “To prevail

  on a FUTSA claim, a plaintiff must demonstrate that (1) it possessed a ‘trade secret’ and

  (2) the secret was misappropriated.” Yellowfin Yachts, Inc. v. Barker Boatworks, LLC,

  898 F.3d 1279, 1297 (11th Cir. 2018) (internal quotation omitted). FUTSA defines “trade

  secret” similarly:

         information, including a formula, pattern, compilation, program, device,
         method, technique, or process that:
                (a) Derives independent economic value, actual or potential, from not
         being generally known to, and not being readily ascertainable by proper
         means by, other persons who can obtain economic value from its disclosure
         or use; and
                (b) Is the subject of efforts that are reasonable under the
         circumstances to maintain its secrecy.

  Fla. Stat. § 688.002(4). Under both the DTSA and FUTSA, “misappropriation” is generally

  defined as the same meaning: “the acquisition of a secret by someone who knows or has

  reason to know that the secret was improperly obtained or who used improper means to




                                               7
Case 9:20-cv-80148-AHS Document 49 Entered on FLSD Docket 07/13/2020 Page 8 of 14



  obtain it.” Yellowfin Yachts, Inc., 898 F.3d at 1297 (citing Advantor Sys. Corp. v. DRS

  Tech. Servs., Inc., 678 F. App'x 839, 853 (11th Cir. 2017) and section 688.002(2), Florida

  Statutes).

            Defendants argue that Measured Wealth’s claims under both authorities fail

  because Measured Wealth did not take adequate reasonable steps to protect its trade

  secrets. They argue that “glaringly absent” from the Amended Complaint is any allegation

  that Measured Wealth required Foster or Kesner to enter into confidentiality or

  nondisclosure agreements—the existence of at least one of these being necessary to

  maintain trade-secret claims. For this position, they rely on Telmurian v. Piccolo, 2019

  WL 1763022 (S.D. Fla. Apr. 22, 2019). The Court agrees with Defendants in their

  interpretation of Telmurian. There, a court in this district determined the plaintiffs failed

  to take reasonable steps in safeguarding their confidential materials because they did not

  require the defendants to sign a confidentiality agreement. Telmurian, 2019 WL 1763022,

  at *11.

            Where Defendants err is their understanding that case law creates a per-se

  requirement to allege a confidentiality or nondisclosure agreement. Several other courts

  in this district have denied motions to dismiss even in the absence of such agreements.

  See Coihue, LLC v. PayAnyBiz, LLC, 2018 WL 7376908, at *5 (S.D. Fla. Feb. 6, 2018)

  (finding that the allegations that the company had confidentiality policies and “password

  restricted” computer systems “are sufficient for the Court to draw a reasonable inference

  that the Plaintiffs took reasonable steps to protect the secrecy of their trade secrets”);

  Fortiline, Inc. v. Moody, 2013 WL 12101142, at *3 (S.D. Fla. Jan. 7, 2013) (describing

  how the plaintiff employer adequately maintained the confidentiality of its trade secrets by




                                               8
Case 9:20-cv-80148-AHS Document 49 Entered on FLSD Docket 07/13/2020 Page 9 of 14



  showing that it kept the information protected by computer passwords and that the plaintiff

  employer “had rules governing disclosure and confidentiality in its employee handbook”);

  Se. Mech. Servs., Inc. v. Brody, 2008 WL 4613046, at *12 (M.D. Fla. Oct. 15, 2008)

  (finding that the plaintiff adequately showed that it had protected its confidential

  information by having confidentiality policies and protecting that information with

  passwords). In other words, Telmurian is favorable to Defendants’ position, but not

  demonstrative of all the case law.      Based on all the foregoing, the Court sees the

  existence of a confidentiality or nondisclosure agreement as one of many factors to be

  considered.

         Measured Wealth has pled sufficient allegations at least for a motion to dismiss.

  For example, it alleges that it distributed and educated its policies of keeping confidential

  information private. Am. Compl. ¶ 70. The confidential information was accessible only

  though a username and password. Id. And its employees agreed to comply with all

  policies as a condition to being granted access to the information. Id.

         C.     PREEMPTION

         Defendants move to dismiss the remaining claims under the theory that they are

  all preempted by FUTSA. In Counts VII through XIII, Measured Wealth brings garden-

  variety claims, including breach of duty of loyalty against Foster and Kesner (Counts VII

  and VIII), tortious interference with a business relationship against Defendants (Counts

  IX, X, and XI), and FDUTPA against Foster and Kesner (Counts XII and XIII).

         Generally, FUTSA “displace[s] conflicting tort, restitutionary, and other law [that]

  provid[es] civil remedies for misappropriation of a trade secret.” Fla. Stat. § 688.008(1).

  It follows that FUTSA does not preempt “[o]ther civil remedies that are not based upon




                                               9
Case 9:20-cv-80148-AHS Document 49 Entered on FLSD Docket 07/13/2020 Page 10 of 14



   misappropriation of a trade secret.”       Id. § 688.008(b)(2).     “To determine whether

   allegations of trade-secret misappropriation preempt a plaintiff from sufficiently pleading

   a separate, but related tort, the Court must evaluate whether allegations of trade secret

   misappropriation alone comprise the underlying wrong; if so, the cause of action is barred

   by § 688.008.” Sentry Data Sys., Inc., 361 F. Supp. 3d at 1294 (internal quotation

   omitted).

          From a review of the case law, this appears to be a case-by-case determination.

   In other words, there do not appear to be causes of action that are per-se preempted by

   FUTSA. For example, in Sentry Data Systems, the court dismissed FDUTPA, common-

   law conversion, and common-law unfair-competition claims, finding the plaintiff did

   nothing more than “re-allege all the prior allegations” of the FUTSA claim. Id. at 1295

   (“[They] each re-allege all the prior allegations of the Complaint and are based on the

   ‘conversion’ or ‘tak[ing]’ of the same trade secrets and proprietary information as the

   misappropriation of trade secrets claims.”). But, for the tortious-interference claims, the

   court found the allegations giving rise to those claims to be “sufficiently distinct.” Id. Con

          To begin, the Court has already noted above Measured Wealth’s meticulous

   pleading. While this saved the Amended Complaint from being a shotgun pleading, it

   serves as an issue under a preemption analysis. Each count against a specific defendant

   incorporates and re-alleges the same factual allegations as the other counts.            This

   potentially could prove fatal in determining whether a non-trade-secret count is based on

   the same underlying allegations.

          For example, each count against Foster incorporates and re-alleges the same

   factual allegations as each of the other counts against her. And, critical to this analysis,




                                                10
Case 9:20-cv-80148-AHS Document 49 Entered on FLSD Docket 07/13/2020 Page 11 of 14



   they incorporate and re-allege the same allegations as those in the FUTSA claim against

   her.   To be sure, each count against Foster begins with the following paragraph:

   “Measured Wealth incorporates by reference the above allegations contained in

   paragraphs 1 through 41 as if fully set forth herein.” See Am. Compl. ¶¶ 67, 94, 116, 139,

   163.

          The same is true with each count against Kesner, and those against SGC and

   SGWM.      Each of the counts against Kesner begins with the following paragraph:

   “Measured Wealth incorporates by reference the above allegations contained in

   paragraphs 1 through 21, and 42 through 57 as if fully set forth herein.” Id. ¶¶ 76, 102,

   127, 146, 172. Likewise, each of the counts against SGC and SGWM begins with the

   following paragraph: “Measured Wealth incorporates by reference the above allegations

   contained in paragraphs 1 through 21, 34, 52, and 58 through 66 as if fully set forth

   herein.” Id. ¶¶ 85, 109, 153. Thus, there is already a presumption that the non-trade-

   secret counts are based on the same underlying wrong as the trade-secret counts

   because they all incorporate and re-allege the same allegations.

                 1.     The counts for breach of fiduciary duty are not preempted.

          Counts VII and VIII (the counts against Foster and Kesner for breach of fiduciary

   duty) are sufficiently distinct from the FUTSA counts. In these counts, Measured Wealth

   pleads allegations that provide for additional bases of liability other than liability based on

   trade secrets, such as: (1) Foster/Kesner violated Measured Wealth’s policies by using

   Measured Wealth’s confidential client information and client lists while she/he was still

   employed by Measured Wealth to poach clients; (2) Foster/Kesner violated Measured

   Wealth’s policies by disclosing Measured Wealth’s confidential client information and




                                                 11
Case 9:20-cv-80148-AHS Document 49 Entered on FLSD Docket 07/13/2020 Page 12 of 14



   client lists to SGC OR SGWM while she/he was still employed by Measured Wealth to

   help SGC OR SGWM poach Measured Wealth’s clients; and (3) Foster/Kesner violated

   the duty of loyalty owed to Measured Wealth by grooming Measured Wealth’s clients and

   inducing them to terminate their relationship with Measured Wealth while she/he was still

   employed by Measured Wealth. Am. Compl. ¶¶ 122–123, 125, 133–135, 137. Though

   certainly related to a claim for misappropriation of trade secrets, these allegations do not

   speak only to such; these allegations speak also to liability for a breach of fiduciary duty.

   See also Agostinacchio v. Heidelberg Eng'g, Inc., 2019 WL 3243408, at *8 (S.D. Fla. Feb.

   5, 2019) (finding that a claim of a breach of fiduciary duty of loyalty is not preempted when

   the claim is also based upon the solicitation of customers during employment).

                 2.     The counts for tortious interference are preempted and
                        dismissed.

          Counts IX, X, and XI (the counts against Defendants for tortious interference with

   a business relationship) are preempted by FUTSA and are dismissed. Unlike the claims

   for breach of fiduciary duty above, the Court finds insufficient additional factual allegations

   that distinguish these counts from the trade-secret counts.

          Moreover, Defendants have cited to a muckle of cases supporting dismissal of

   tortious interference claims as preempted by FUTSA claims. See also Pelfrey v. Mahaffy,

   2018 WL 3110794, at *4 (S.D. Fla. Feb. 7, 2018) (dismissing claim for tortious interference

   with business relationships as preempted where tortious interference, like FUTSA claim,

   was based on allegations of stealing confidential information from other party and then

   using it to divert other party’s clients to a competing business); Jouria v. CE Res., Inc.,

   2017 WL 3868422, at *4 (S.D. Fla. July 17, 2017) (dismissing tortious interference claim

   as preempted by FUTSA where “underlying misconduct for both claims [wa]s the same”);



                                                 12
Case 9:20-cv-80148-AHS Document 49 Entered on FLSD Docket 07/13/2020 Page 13 of 14



   Selectica, Inc. v. Novatus, Inc., 2015 WL 12843841, at *3–4 (M.D. Fla. Sept. 30, 2015)

   (finding FUTSA preempted claims alleging tortious interference with business

   relationships through the use of trade secret information to solicit current and prospective

   customers); Am. Registry, LLC v. Hanaw, 2014 WL 12606501, at *6 (M.D. Fla. July 16,

   2014) (finding FUTSA preempted tortious interference claims where it was alleged that a

   defendant used trade secret information to solicit and steal customers).

                 3.     The FDUTPA counts are preempted and are dismissed.

          Finally, as for Counts XII and XIII (the counts against Foster and Kesner for

   violations of FDUTPA) both sides cite to several cases that are supportive of their

   argument.    Defendants cite to cases where courts dismissed FDUTPA claims as

   preempted by FUTSA.        E.g., Am. Registry, 2014 WL 12606501, at *6 (dismissing

   FDUTPA claim based on FUTSA preemption where claim was based on allegations

   defendant used trade secret information to solicit and steal customers); Dev. Techs., LLC

   v. Valmont Indus., Inc., 2016 WL 7320908, at *6 (M.D. Fla. July 18, 2016) (dismissing

   FDUTPA claim as preempted where plaintiff alleged as part of the claim that Defendants

   “willfully and maliciously misappropriated [plaintiff’s] Confidential Information and ideas”).

   Of course, Measured Wealth cites to cases where courts denied motions to dismiss. E.g.,

   XTec, Inc. v. Hembree Consulting Servs., Inc., 183 F. Supp. 3d 1245, 1262–64 (S.D. Fla.

   2016); Am. Honda Motor Co. v. Motorcycle Info. Network, Inc., 390 F. Supp. 2d 1170,

   1181 (M.D. Fla. 2005) (finding dismissal of FDUTPA claim improper when the plaintiff

   claims that misrepresentation was used to acquire the trade secrets and induced the

   plaintiff into continuing to do business with defendants). The Court finds each of these

   cases instructive, but none dispositive.




                                                13
Case 9:20-cv-80148-AHS Document 49 Entered on FLSD Docket 07/13/2020 Page 14 of 14



          As stated above, in determining preemption, “the Court must evaluate whether

   allegations of trade secret misappropriation alone comprise the underlying wrong; if so,

   the cause of action is barred by § 688.008.” Sentry Data Sys., Inc., 361 F. Supp. 3d at

   1294. In these counts, Measured Wealth alleges that Foster and Kesner (1) “enacted a

   scheme to induce Measured Wealth’s clients to become clients of [their] own by and

   through the Stoever Glass entities”; (2) used deceptive and covert means “to take

   confidential information and groom Measured Wealth clients”; and (3) concealed the fact

   that they had “misappropriated [Measured Wealth clients’] confidential information for

   [their] own use and distributed that information to” SGC or SGWM. Am. Compl. ¶¶ 165–

   167, 174–176. The Court agrees with Defendants that these allegations are merely

   reframed allegations from the claims for misappropriation of trade secrets. Thus, Counts

   XII and XIII are preempted by FUTSA and are dismissed.

          Accordingly, it is ORDERED AND ADJUDGED as follows:

          1.       The Motion (DE [28]) is GRANTED IN PART AND DENIED IN PART. The

   Motion is DENIED as to Counts I through VIII. The Motion is GRANTED as to Counts IX

   through XIII.

          2.       Counts IX through XIII are DISMISSED WITH PREJUDICE.

          3.       Defendants shall file their answer to the Amended Complaint within fourteen

   (14) days from the date of this order.

          DONE AND ORDERED in Chambers, Fort Lauderdale, Florida, this 13th day of

   July 2020.



   Copies served to counsel via CM/ECF




                                                14
